                                                                     1      John D. Fiero (CA Bar No. 136557)
                                                                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2      150 California Street, 15th Floor
                                                                            San Francisco, California 94111-4500
                                                                     3      Telephone: 415.263.7000
                                                                            Facsimile: 415.263.7010
                                                                     4      E-mail: jfiero@pszjlaw.com

                                                                     5      Attorneys for Reorganized Debtor SVP

                                                                     6
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                     7
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                     8                                    SANTA ROSA DIVISION

                                                                     9      In re:                                             Case No.: 17-10067-RLE

                                                                    10                   SVP,                                  (Jointly Administered)

                                                                    11                                 Debtor.                 Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                          CERTIFICATE OF SERVICE
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 17-1006782168/001
                                                                           DOCS_SF:103549.1 Doc# 129    Filed: 06/02/20   Entered: 06/02/20 14:12:31    Page 1 of
                                                                                                                     3
                                                                     1      STATE OF CALIFORNIA                  )
                                                                                                                 )
                                                                     2      CITY OF SAN FRANCISCO                )

                                                                     3              I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                            I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4      Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5             On June 2, 2020, I caused to be served the following documents in the manner stated below:

                                                                     6            REORGANIZED DEBTOR’S MOTION TO CLOSE CHAPTER 11 CASE
                                                                                   PURSUANT TO SECTION 350(a) OF THE BANKRUPTCY CODE
                                                                     7
                                                                                  MEMORANDUM OF POINTS AND ATHORITIES IN SUPPORT OF
                                                                     8             REORGANIZED DEBTOR’S MOTION TO CLOSE CHAPTER 11 CASE
                                                                     9             PURSUANT TO SECTION 350(a) OF THE BANKRUPTCY CODE

                                                                    10            DECLARATION OF ROSS SULLIVAN IN SUPPORT OF REORGANIZED
                                                                                   DEBTOR’S MOTION TO CLOSE CHAPTER 11 CASE PURSUANT TO SECTION
                                                                    11             350(a) OF THE BANKRUPTCY CODE
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            NOTICE AND OPPORTUNITY FOR HEARING ON REORGANIZED DEBTOR’S
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13             MOTION TO CLOSE CHAPTER 11 CASE PURSUANT TO SECTION 350(a) OF
                                            ATTORNEYS AT LAW




                                                                                   THE BANKRUPTCY CODE
                                                                    14
                                                                                          TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                    15                    (NEF): Pursuant to controlling General Orders and LBR, the foregoing
                                                                                          document was served by the court via NEF and hyperlink to the document. On
                                                                    16                   June 2, 2020, I checked the CM/ECF docket for this bankruptcy case or
                                                                                          adversary proceeding and determined that the following persons are on the
                                                                    17                    Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                                          stated below
                                                                    18
                                                                                          (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                    19                    processing correspondence for mailing. Under that practice it would be
                                                                                          deposited with the U.S. Postal Service on that same day with postage thereon
                                                                    20                   fully prepaid at San Francisco, California, in the ordinary course of business. I
                                                                                          am aware that on motion of the party served, service is presumed invalid if
                                                                    21                    postal cancellation date or postage meter date is more than one day after date of
                                                                                          deposit for mailing in affidavit.
                                                                    22

                                                                    23                   (BY EMAIL) I caused to be served the above-described document by email to
                                                                                          the parties indicated on the attached service list at the indicated email address.
                                                                    24
                                                                                    I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    25      States of America that the foregoing is true and correct.
                                                                                    Executed on June 2, 2020 at San Francisco, California.
                                                                    26

                                                                    27                                                                       /s/ Oliver Carpio
                                                                                                                                              Legal Assistant
                                                                    28

                                                                                                                              2
                                                                         Case: 17-1006782168/001
                                                                           DOCS_SF:103549.1 Doc# 129       Filed: 06/02/20    Entered: 06/02/20 14:12:31         Page 2 of
                                                                                                                        3
                                                                     1      1. SERVED VIA ECF/NEF

                                                                     2            Jay D. Crom jcrom@bachcrom.com
                                                                                  Michael C. Fallon mcfallon@fallonlaw.net, manders@fallonlaw.net
                                                                     3            John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                  Geoffrey A. Heaton gheaton@duanemorris.com, dmicros@duanemorris.com
                                                                     4            Timothy W. Hoffman twh1761@yahoo.com, ca73@ecfcbis.com
                                                                                  Charles P. Maher cmaher@rinconlawllp.com, aworthing@rinconlawllp.com
                                                                     5            Office of the U.S. Trustee / SR USTPRegion17.SF.ECF@usdoj.gov
                                                                                  Aron M. Oliner roliner@duanemorris.com, dmicros@duanemorris.com
                                                                     6            Jason Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
                                                                                  Jason Brill Shorter jason.b.shorter@usdoj.gov, patti.vargas@usdoj.gov
                                                                     7            Philip S. Warden philip.warden@pillsburylaw.com, kathy.stout@pillsburylaw.com
                                                                                  Andrea A. Wirum trustee@wirum.com, CA22@ecfcbis.com
                                                                     8            Andrea A. Wirum trustee@wirum.com, CA22@ecfcbis.com

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 17-1006782168/001
                                                                           DOCS_SF:103549.1 Doc# 129       Filed: 06/02/20     Entered:
                                                                                                                               3        06/02/20 14:12:31          Page 3 of
                                                                                                                        3
